
	

114 HRES 612 IH: Expressing support for designation of February 12, 2016 as “National No One Eats Alone Day”.
U.S. House of Representatives
2016-02-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		2d Session
		H. RES. 612
		IN THE HOUSE OF REPRESENTATIVES
		
			February 11, 2016
			Mr. Huffman (for himself, Ms. Speier, Mr. Honda, Ms. Linda T. Sánchez of California, Ms. Jackson Lee, Mr. Grijalva, and Mr. Pocan) submitted the following resolution; which was referred to the Committee on Education and the Workforce
		
		RESOLUTION
		Expressing support for designation of February 12, 2016 as National No One Eats Alone Day.
	
	
 Whereas social isolation in its many forms is far too prevalent in our schools and communities; Whereas one in four students in America experiences some form of bullying;
 Whereas bullying includes harassment that may occur in the workplace, at schools, in families, in social settings, and online;
 Whereas feeling socially isolated at school negatively affects the mental health, physical health, and academic outcomes of adolescents;
 Whereas the health effects of social isolation include poor self-esteem, anxiety, depression, and suicidal thoughts and actions, increased risk of substance abuse, and higher risk of poor physical health and increased mortality;
 Whereas social isolation, which often underlies bullying, is a more insidious and harder to identify phenomenon, which is pervasively experienced by many students regardless of where they are on the social spectrum;
 Whereas the national recognized organization Beyond Differences empowers students through peer-to-peer student leadership to help all children in middle school and high school feel accepted, respected, and included;
 Whereas Beyond Differences’ National No One Eats Alone Day is a fine example of students making a difference on their own school campus by making sure that everyone is included at lunch;
 Whereas in 2015, over 400,000 middle school students in over 700 schools in 38 States, participated in No One Eats Alone Day events on their campuses with meaningful and lasting results; and
 Whereas February 12, 2016, would be an appropriate day to designate as National No One Eats Alone Day: Now, therefore, be it  That the House of Representatives—
 (1)supports the designation of National No One Eats Alone Day in order to acknowledge the positive impact ending social isolation can have on fostering community and empowering students; and
 (2)encourages middle schools across the country to participate in No One Eats Alone events throughout the year.
			
